Exhibit 10.1



AGREE REALTY CORPORATION

70 East Long Lake Road

Bloomfield Hills, Michigan 48304



June 18, 2020



Mr. Craig Erlich





SENT VIA EMAIL TO: Craig Erlich





Re:Letter Agreement of Employment for Craig Erlich (“You” or “Your”)



Dear Mr. Erlich:



This Letter Agreement (“Letter Agreement”) sets forth the terms and conditions
by which Agree Realty Corporation (“ADC” or the “Company”) retains Your
services.



Position:

Chief Investment Officer, reporting directly to Joel Agree, President and Chief
Executive Officer.  ADC has its sole and exclusive discretion to change, extend
or to curtail the precise services and duties You are to perform.

Best Efforts:

All duties rendered by You for and on behalf of ADC shall be of the highest
professional standards.  You shall devote Your full time, energies and talents
to the success of Agree, provided that You may continue to engage in other
business, civic and charitable endeavors so long as they comply with this
Agreement and do not materially interfere with Your duties hereunder.  You shall
use Your best efforts to promote and shall during and after the expiration of
this Letter Agreement, do nothing to reduce or injure the reputation of ADC.  

Employment At-Will:

You agree to be an “at-will” employee and acknowledge that there is no guaranty
that Your employment by ADC is for any period of time and that Your employment
may be terminated for any reason whatsoever or for no reason and with or without
cause.

Expected Start Date:

You agree to commence employment at ADC on approximately July 20, 2020 (the
“Start Date”).  You shall not be entitled to any of the benefits or rights under
this Letter Agreement, unless and until You commence employment with ADC on or
before the Start Date.

2020 ADC BOD Fee:

In conjunction with Your employment with the Company, You will forfeit and waive
Your 2020 Director and Lead Independent Director fee, provided that You will
receive a prorated fee for 2020 through the Start Date.

--------------------------------------------------------------------------------

Annual Base Salary & Cash Bonus:

$350,000.00 payable in accordance with ADC’s normal payroll practices and
subject to all required withholdings and deductions.  You will be eligible to
receive an annual cash bonus that is targeted to be $218,750.00, with a maximum
up to $306,250.00.  The cash bonus will be based on achieving performance
metrics, as determined by the Company, and will be prorated in the first year
based on the percentage of the year that You were employed by ADC.  The annual
cash bonus will be paid at the same time such bonuses are paid to other ADC
executives, and You must be employed on the payment date to be eligible to
receive the bonus except as set forth herein.  The annual base salary and bonus
range may be adjusted in subsequent years.

Long-Term Incentive Compensation:

You will be eligible to receive, on an annual basis, restricted stock and
performance shares of ADC similar to other named executives.  The estimated
annual amount is targeted to be $218,750.00, with a maximum up to $306,250.00.
The restricted stock awards will be based on achieving performance metrics and
will be prorated in the first year based on the percentage of the year that You
were employed by ADC.  All other terms of Long-Term Incentive Compensation and
equity grants will comply with ADC’s existing programs and agreements for such
compensation and shares, including applicable vesting, dividend and forfeiture
provisions.

Signing Bonus

You will receive an Equity Signing Bonus in the form of a grant of restricted
stock of ADC in the value of $300,000.00 on Your Start Date.  Terms of your
Equity Signing Bonus will be subject to ADC’s existing programs and agreements,
including applicable vesting and forfeiture provisions.

Benefits:

You will be entitled to the same employee benefits, on generally the same terms,
as those made available to other ADC employees at Your level.

Paid Time Off:

You will be entitled to twenty (20) days paid time off per calendar year,
exclusive of ADC observed holidays and national holidays, to be taken in
accordance with applicable ADC policies.  The paid time off will be prorated in
the first year based on the percentage of the year that You were employed by
ADC.  You may become eligible for additional days of paid time off as Your
length of service with the Company increases.

Severance

(a)  If, during the 12 months following the Start Date (the “Severance Period”),
Your employment is terminated without Cause, You will receive, in addition to
any accrued amounts: (1) during the remainder of the Severance Period, continued
payment of your Annual Base Salary, payable in equal installments as if Your
employment had not ended; (2) a payment equal to your Annual Cash Bonus at
target, prorated based on the percentage of the year that You were employed by
ADC; (3) immediate vesting of any restricted stock, stock option or other equity
awards You then hold, to the extent unvested, including any performance awards
at target during the Severance Period; and (4) during the Severance Period, such
health benefits under the Company’s health plans and programs applicable to
senior executives of the Company generally as You would have received and at
such costs to You as would have applied in the absence of such termination,
provided that the Company shall in no event be required to provide such benefits
after such time as

--------------------------------------------------------------------------------

You become entitled to receive benefits from another employer or recipient of
Your services.  For the avoidance of doubt, any such health coverage provided
under subsection (4) above shall run concurrently with any applicable
continuation coverage period as required by the Consolidated Omnibus Budget
Reconciliation Act.

(b)  If Your employment is terminated without Cause due to or within one year
following a Change in Control (as defined in ADC’s 2020 Omnibus Incentive Plan),
You will receive either (in lieu of the severance amounts and benefits set forth
in subsection (a), if applicable): (1) a cash amount equal to the sum of (i)
200% of Your current Annual Base Salary, (ii) 200% of Your Annual Cash Bonus for
the previous fiscal year, and (iii) any Long-Term Incentive Compensation for the
year in which the termination occurs will be considered earned at the target
level and immediately vested; or (2) in the event Your employment is terminated
due to a Change in Control which occurs during the first year of employment, a
cash amount equal to the sum of (i) 200% of Your current Annual Base Salary plus
$200,000, (ii) 200% of Your target Annual Cash Bonus, and (iii) Your Long-Term
Incentive Compensation will be considered as earned at the target level and
immediately vested.  The values for items (1)(i) and (ii) and (b)(i) and (ii)
shall be automatically adjusted down from 200% to 100% after the two-year
anniversary of the Start Date.  



(c)  Subject to the 6-month delay in payment that may be required to comply with
Section 409A of the Internal Revenue Code (the “Code”), as amended (“Section
409A”), any severance payments shall be payable in equal semi-monthly
installments over the twelve (12) month period following Your termination in
accordance with ADC’s normal payroll practices, on its standard payroll dates,
and subject to all required withholdings and deductions.  All of the foregoing
severance entitlements shall be conditioned on (1) Your delivery, within thirty
(30) days after Your last date of employment, of a signed and irrevocable
release agreement in a form prepared by ADC and (2) Your strict compliance with
Your post-employment obligations.  The severance payments will commence on first
payroll date occurring more than 60 days after the termination of Your
employment, with the first payment covering the time period from the termination
date through the payment date.

(d)  “Cause” shall mean: (1) You fail or refuse to (i) observe or perform any
term, covenant or provision of this Letter Agreement or any other agreement with
ADC; or (ii) perform any assigned duties requested by ADC; (2) You breach Your
fiduciary duty to ADC; (3) You are under investigation for committing, charged
with, and/or convicted of a felony or any other crime which might cause clients
to question the business practices or reputation of ADC; (4) You commit any act
of theft, embezzlement, fraud, dishonesty or disloyalty with respect to ADC; (5)
You use alcohol in an unprofessional fashion, non-prescribed narcotics or
contraband during working hours or on ADC premises; (6) You and ADC cannot agree
as to the operation of the business of ADC, in a manner that is detrimental to
ADC, its operations and/or its employees as reasonably determined by ADC; or (7)
You are insubordinate or otherwise disruptive in a manner that is detrimental to
ADC, its operations and/or its employees as reasonably determined by ADC.

Section 409A:

This Letter Agreement is intended to comply with Section 409A or an exemption
thereunder, and shall be construed and administered in accordance with Section

--------------------------------------------------------------------------------

409A.  Notwithstanding any other provisions of this Letter Agreement, payments
provided under this Letter Agreement may only be made upon an event, and in a
manner, that complies with Section 409A or an applicable exemption.  Any payment
under this Letter Agreement that may be excluded from Section 409A shall be
excluded from Section 409A to the maximum extent possible.  For purposes of
Section 409A, each installment payment provided under this Letter Agreement
shall be treated as a separate payment.  Any payment to be made under this
Letter Agreement upon termination of employment shall only be made upon a
“separation from service” under Section 409A.  Notwithstanding the foregoing,
ADC makes no representations that the payments and benefits provided under this
Letter Agreement comply with, or are exempt from, Section 409A and in no event
shall ADC be liable for any portion of any taxes, penalties, interest or other
expenses that may be incurred by You on account of non-compliance with Section
409A.  If either the Company or You in good faith determine that any provision
of this Agreement would cause You to incur additional tax, penalty or interest
under Section 409A, the Company and You shall use reasonable efforts to reform
such provision, if possible, in a mutually agreeable manner to maintain, to the
maximum extent practicable, the original intent of the applicable provision
without violating the provisions of Section 409A or causing the imposition of
such additional tax, penalty, or interest under Section 409A.

Section 280G

If any payment or benefit (including payments and benefits pursuant to this
Agreement) You would receive in connection with a Change in Control from the
Company or otherwise (the “Payment”) would (a) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (b) but for this section, be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Company shall pay only a part of the Payment so that You receive
the largest payment possible without the imposition of the Excise Tax.  If a
reduced Payment is made, You shall have no rights to any additional payments
and/or benefits constituting the Payment.  Any reduction in payments as a result
of this provision shall be made in the reverse chronological order in which such
payments would otherwise be due.

Confidentiality and Restrictive Covenants:



(a)  Confidential Information.  The relationship with ADC has been and/or will
be one of trust and confidence and there has been and/or will be available to
You certain confidential and proprietary business and financial information,
related trade secrets and proprietary information of ADC which includes, but may
not be limited to, the records and information of ADC dealing with income,
investments, investment or development opportunities, customer or tenant lists,
rent rolls, project lists, investor lists, investor identities, investment
returns, business strategies, business methods, business practices, services,
financial information, leasing information, access codes, business strategies,
all information contained in or on the computer hard drives and/or servers of
ADC, customer or tenant contact information including telephone numbers,
addresses and e-mail information, business methods, marketing methods, and other
items relative thereto (herein collectively and individually referred to as the
“Confidential Information”).  The Confidential Information shall not include
information that has come into the public domain through no fault of You and/or
information disclosed to You by another person who is not bound to any
obligation of confidentiality.  The Confidential Information is an extremely
valuable

--------------------------------------------------------------------------------

and important asset of ADC and the unauthorized use of the Confidential
Information would cause irreparable economic and business injury to ADC.  You
shall hold the Confidential Information in strict confidence and in trust for
ADC and shall not disclose or otherwise communicate, provide or reveal in any
manner whatsoever any of the Confidential Information to any person or entity
without the prior written consent of ADC.  Upon termination of employment, You
shall return to ADC, without demand from ADC, any Confidential Information
disclosed or provided to You, including, but not limited to, all originals,
copies, reproductions, notes, facsimiles, samples, models and products thereof,
whether, the same is in digital or document form.  The return of the
Confidential Information shall also include but not be limited to the return of
all the following items to ADC immediately upon the termination of employment:
automobile, keys, computers, computer programs, documents, customer and tenant
lists, addresses, telephone numbers, computer discs, notebooks, drawings,
manuals, and such or all other recorded, written or printed materials and
supplies relating to research or business of the ADC.  The Confidential
Information, regardless of form, is, and shall always remain, the sole and
exclusive property of ADC.

Notwithstanding the foregoing, nothing in this Agreement shall prohibit You from
participating, testifying, or assisting in any investigation, hearing or other
proceeding before any federal, state, or local government agency or pursuant to
a lawfully issued subpoena, nor does anything herein preclude or otherwise limit
Your rights and abilities to report matters to, or otherwise participate in, any
whistleblower program administered by any such agencies.  In addition, You
acknowledge that, under the Defend Trade Secrets Act of 2016, 18 U.S.C. §
1836(B), an individual may not be held criminally or civilly liable under any
federal or state trade secret law for disclosure of a trade secret: (i) made in
confidence to a government official, either directly or indirectly, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law; and/or (ii) in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  Additionally,
an individual suing an employer for retaliation based on the reporting of a
suspected violation of law may disclose a trade secret to his or her attorney
and use the trade secret information in the court proceeding, so long as any
document containing the trade secret is filed under seal and the individual does
not disclose the trade secret except pursuant to court order.



(b)  Employees.  During the term of Your employment with ADC and for a period of
two (2) years following the termination of Your employment (the “Period”), You
shall not, directly, indirectly for Your own benefit or for the benefit of any
other person, firm or business organization, Solicit for purposes of employment
or association any employee or agent of ADC, or induce any employee or agent of
ADC to terminate such employment or association for purposes of becoming
employed or associated elsewhere, or hire or otherwise engage any employee or
agent of ADC as an employee of a business with whom You may be affiliated or
permit such hiring to the extent You have the authority to prevent same, or
otherwise interfere with the relationship between ADC and its employees and
agents.  For purposes of this Letter Agreement, an employee or agent shall mean
an individual employed or retained by ADC during the term of this Letter
Agreement and/or who terminates such association with ADC within a period of six
(6) months either prior to or after Your termination hereunder.  For purposes of
this Letter Agreement, the phrase “Solicit”

--------------------------------------------------------------------------------

shall mean any contact, communication, dialogue or undertaking whether the same
is initiated by You or by another individual on Your behalf or at Your
direction.



(c)  Business Prospects.  During the Period, You shall not, directly,
indirectly, for Your own benefit or for the benefit of any other person, firm or
business organizations, Solicit for purposes of transacting business, any
business prospect of ADC or induce any business prospect of ADC to terminate
such association with ADC for proposes of transacting business elsewhere or
becoming associated elsewhere or otherwise attempting to divert any business
prospect from ADC, except where, (i) any firm or business organization for which
You are subsequently employed, has an existing verifiable business relationship
with such business prospect; and (ii) transacting business with such business
prospect has no adverse effect on ADC; and (iii) You are not engaged in
providing services or support to such business prospect during the Period.  You
shall prevent such solicitation to the extent You have authority to prevent same
and shall otherwise not interfere with the relationship between ADC and its
business prospects.  Notwithstanding the foregoing, this provision shall not
prevent You from Soliciting business prospects of ADC to provide services in the
experiential marketing industry, so long as such activities do not divert
business from ADC or reduce the amount of business that such business prospects
conduct with ADC.  For purposes of this Letter Agreement, the term “business
prospects” shall mean any individual and/or business entity with whom ADC has
undertaken to transact business or whom has been targeted for purposes of
transacting business.  



(d)  Non-Competition.  During the Period, You shall not, directly or indirectly,
for Your own benefit or for the benefit of any other person, firm or business
organizations, engage in any activity that is competitive with ADC’s “Business,”
as defined below, within the United States (including, but not limited to, as an
employee, consultant, advisor, agent, independent contractor, owner, partner,
co-venturer, principal, director, shareholder, lender or otherwise).  The
“Business” will mean the type of business in which ADC is engaged during Your
employment and/or the type of the business about which ADC has formulated plans
to engage during Your employment.



(e) Conduct.



(i)
No Improper Use of Confidential Information.  During the term of Your employment
with ADC and at all times after the termination of the relationship by either
party with or without advance notice or cause, You shall not use any
Confidential Information of ADC to attempt to negatively influence or otherwise
discourage or dissuade any of ADC’s customers, business prospects or referral
sources from utilizing the services of ADC.



(ii)
Advice.  You shall during the term of Your employment with ADC and at all times
after the termination of the relationship by either party with or without
advance notice or cause, remain available to advise and at all times after the
termination of the relationship by either party with or without advance notice
or cause, You shall remain available to advise ADC in areas which include, but
are not limited to assisting ADC with customer or

--------------------------------------------------------------------------------

business matters in which You were involved and advise ADC as to the status of
various matters and follow up requirements related to tasks performed by You.



(iii)
No Disparagement.  You shall not, during the term of Your employment with ADC
and at all times after the termination of the relationship by either party with
or without advance notice or cause, communicate, orally or in writing, or by any
other matter whatsoever to any third party, any claim, remark, allegation,
statement, opinion, innuendo, or information of any kind or nature whatsoever,
the effect or intention of which is to cause embarrassment, damage or injury to
the reputation or standing in the local, state, national, or international
community of ADC, its officers, directors, shareholders, members or employees,
whether any such communication is or may be true or founded in facts.



(iv)
Systems. You acknowledge and agree that You have no expectation of privacy with
respect to ADCs telecommunications, networking, or information processing
systems, (including, without limitation, stored company files, email messages,
text messages, and voice messages) and that Your activities and any files or
messages or use of any of those systems may be monitored and or intercepted at
any time without notice and You consent to such monitoring and interception.
 You further agree that any property situated on ADC’s premises and owned by
ADC, including, disks, and other storage media, filing cabinets and other work
areas is subject to inspection by ADC without notice.


Modification:

Provided such modifications are uniformly applied to similarly situated ADC
employees, ADC has the right to and may unilaterally modify the terms and
conditions of employment including, by way of illustration and not limitation,
job descriptions, rules and regulations, benefit packages and compensation as it
deems appropriate in its sole and exclusive discretion.  All benefits packages,
salary and incentive compensation awards may be subject, on an annual basis, to
the approval of the Compensation Committee of ADC.

Arbitration:

Except for the equitable enforcement of this Letter Agreement, the parties shall
arbitrate any and all disputes relative to the employment relationship and/or
termination from ADC that otherwise would be resolved by judicial or
administrative proceeding or are in any way related to any alleged wrongful acts
on the part of ADC, whether such disputes are based on alleged statutory
violations or otherwise (i.e., age, race, gender, religion or any other form of
protected class discrimination or harassment), contractual breaches or
otherwise, exclusively through the Procedures and Policies of the American
Arbitration Association, unless other procedures are agreed upon in writing
between the parties.  Venue for any such hearings shall be Oakland County,
Michigan.  All substantive rights provided under any applicable statute and/or
law, the right to representation by counsel, an opportunity for reasonable
discovery, a neutral arbitrator, a fair arbitral hearing, and a written arbitral
award containing findings of facts and conclusions of law shall be available in
the arbitration.  You shall not disclose or announce to third parties, except
Your attorneys and retained professionals, that the proceedings are taking

--------------------------------------------------------------------------------

place and You shall keep the nature and substance of the proceedings
confidential and not disclose the same to third parties. The determination of
the arbitrator shall be binding and final upon all parties.  The award of the
arbitrator may be filed with the Clerk of the Circuit Court for the County of
Oakland, Michigan, and judgment may be rendered by the Court upon the
arbitration award and execution may be issued upon the judgment.  The cost for
arbitration shall be split equally between ADC and You.

Limitations:

Any arbitration or judicial proceeding arising out of a dispute relative to Your
employment, shall not be brought by You unless the same is commenced within the
applicable statute of limitations or One Hundred Eighty (180) days following the
incident giving rise to such dispute, whichever is shorter.  If You fail to
commence such a proceeding within such period, any rights You may have to
prosecute such a claim shall be extinguished and terminated.  In the event a
court of competent jurisdiction determines this provision is overly restrictive,
then the court having jurisdiction may alter such provision to that deemed
reasonable under State law.

Enforcement:

This Letter Agreement shall remain enforceable and shall survive the expiration
or termination of the employment relationship and shall not be deemed merged or
extinguished by any act absent the specific written intention of the parties to
do so.  The undertakings contained herein relate to matters which are of a
special, unique and extraordinary importance to ADC and, that without such
covenants, ADC would be unwilling to employ You.  A violation of any of the
terms hereof would cause irreparable injury to ADC, the amount of which may be
impossible to estimate or determine and which may not be compensated adequately.
 ADC may, at its sole option and in its exclusive discretion, take or exercise
any and all remedies and actions available at law or equity, including but not
limited to the following rights and remedies, concurrently, consecutively or
alternatively.  ADC may file a suit in equity to enforce the terms and
provisions hereof by obtaining the issuance of an Ex-Parte Restraining Order to
enjoin and prohibit You from such breach or threatened breach hereof.  In any
action for injunctive relief or a restraining order, ADC shall not be obligated
to post a bond or any security as a condition to obtain the issuance of a
restraining order, injunction or other equitable relief.  If the provisions of
this Letter Agreement are deemed overly restrictive, the court having
jurisdiction may alter such provisions to provide for the maximum protection of
ADC which is deemed reasonable under State law.  Notwithstanding the foregoing,
You acknowledge that all of the provisions hereof are reasonable, and waive any
defense on such basis.

Entire Agreement:

This Letter Agreement represents the entire agreement between You and ADC and
supersedes and cancels any prior or contemporaneous arrangements, understandings
or agreements, whether written or oral, by and between You and ADC relative to
the subject matter hereof.  Any amendments hereto shall be in writing and
executed by both parties.  In the event of a conflict between this Letter
Agreement and any other agreement or plan, this Letter Agreement shall govern
and control.

Governing Law:

This Letter Agreement shall be governed by and construed in accordance with the
laws of the United States of America and the State of Michigan.  Without
limiting

--------------------------------------------------------------------------------

the applicability of the Arbitration provisions contained herein, exclusive
venue and jurisdiction for resolution of all disputes shall lie with the state
and/or federal courts having jurisdiction over Oakland County, Michigan.

If You agree with the terms and conditions contained herein, please sign and
return a copy of this Letter Agreement to the undersigned.



Very truly yours,



AGREE REALTY CORPORATION

/s/ Nicole Witteveen__________________

Nicole Witteveen

Vice President, People & Culture







AGREED TO AND ACCEPTED BY:



Craig Erlich





/s/ Craig Erlich____________________

(Employee Signature)



Date: June 18, 2020

--------------------------------------------------------------------------------